GRIFFIN, J.
The defendant has appealed the denial of his Rule 3.800(a) “Motion To Correct Sentencing Error.” Because this is his ninth collateral appeal/petition, this court issued a Spencer1 show cause order, ordering defendant to show cause why he should not be denied further pro se access to this court for any proceeding to further attack the conviction and sentence rendered below. The defendant’s response is refreshing and commendable: he admits he was wrong. He admits he relied upon the wrong law in asserting his claim, and he admits that the exact same issue was ruled upon on the merits by this court in the past. He says he is illiterate and relied upon the bad advice of other inmates. He asks that this court not bar him from further access, but instead issue a warning.
Notwithstanding appellant’s excuse, he is the one responsible for his court filings. He has apparently exhausted all available arguments concerning his sentence, and he has exhausted the court’s capacity for consideration of attacks on his 1989 Brevard County convictions. Appellant is therefore *1168barred from any further pro se filings directed to these convictions.
AFFIRMED.
SHARP, W., and TORPY, JJ., concur.

. State v. Spencer, 751 So.2d 47 (Fla.1999).